AMENDMENT TO
SYNNEX CORPORATION
DEFERRED COMPENSATION PLAN
In accordance with Section 5.4 of the SYNNEX Corporation Deferred Compensation
Plan, as amended (the “Plan”), the Plan is amended by the Compensation Committee
of SYNNEX Corporation, effective January 4, 2012, as follows:
1. Section 3.4 of Part A of the Plan, and Section 3.4 of Part B of the Plan, are
each amended and restated to provide in their entirety as follows (new language
in italics):
“3.4 Crediting of Earnings on Accounts. Earnings will be credited to the
Participant’s Account on a reasonable basis established by the Compensation
Committee. The Compensation Committee will establish procedures for allowing the
Participant to designate one or more investments as the measure of the
investment return on the Participant’s Account, provided that such investments
shall be limited to actively traded securities reported on recognized exchanges,
bank deposits, and other investments with readily verifiable valuations. The
Participant’s Account shall be adjusted to reflect earnings (and losses) of the
investment(s) so designated. The Compensation Committee may alter any such
procedures at any time. The Company is under no obligation to invest any funds
in accordance with the Participant’s designations. The investment returns shall
simply be book entries to the Participant’s Account. To the extent the Company
should in fact acquire one or more of the designated investments, those
investments shall at all times remain part of the Company’s general assets.
(a) If the Participant does not designate one or more investments as the measure
of the investment return on the Participant’s Account, the Participant’s Account
will be credited with interest at a rate to be determined by the Compensation
Committee.
(b) The Company will credit the Participant’s Account with earnings or losses as
of the last day of each month, and as of any other date specified by the
Compensation Committee. The earnings or losses to be credited to the
Participant’s Account for any period will be an amount equal to the total of the
earnings and losses which would have been credited to the Participant’s Account
if such account had actually been invested in the investment vehicles described
in the paragraph above.”
2. Except as amended hereby, all other terms and conditions of the Plan shall
remain in full force and effect.


--------------------------------------------------------------------------------


To record the amendment of the Plan by the Board of Directors, SYNNEX
Corporation has caused this document to be executed by its duly authorized
officer.


SYNNEX CORPORATION
By:     /s/ Simon Y. Leung                
Name: Simon Y. Leung
Title:     Senior Vice President, General Counsel and Corporate Secretary




